DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 3 of group A and species 4 of group B in the reply filed on 4/28/22 is acknowledged.
Claims 1-6, 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyber et al. (US.  20100256639 ).
Tyber discloses a method, comprising: providing a first implant device figs. 3a, the first implant device comprising: a first end and a second end oppositely located along a longitudinal first axis, a looped portion including an aperture 312 and defining a first terminal axis at the first end fig. 3a , and a nail portion 318  that extends along the longitudinal first axis and defining a second terminal axis at the second end fig. 3a; providing a second implant device fig. 2, the second implant device comprising: a third end and a fourth end oppositely located along a longitudinal second axis, a bulbous portion 202 that extends along the longitudinal second axis and defines a third terminal axis at the third end fig. 2, and a threaded portion 218 that extends along the longitudinal second axis and defines a fourth terminal axis at the fourth end fig. 2; and locking the first implant device and the second implant device fig. 1, 5, wherein: the first implant device and the second implant device are locked fig. 1; and the method further comprises implanting the first implant device into a first portion of bone prior to locking the first implant device and the second implant device fig. 5, wherein: implanting the first implant device comprises striking the looped portion of the first implant device to drive the nail portion into the first portion of bone (paragraph 90), further comprising: inserting the second implant device through the aperture of the looped portion subsequent to implanting the first implant device and prior to locking the first implant device and the second implant device fig. 7, (paragraphs 47-50, 54), further comprising: implanting the second implant device into a second portion of bone while the second implant device is inserted through the aperture of the looped portion, wherein: the first portion of bone and the second portion of bone are one of located on different bones and located on a common bone fig. 5, wherein: implanting the first implant device comprises: presenting the nail portion at the first portion of bone, and striking the looped portion of the first implant device to drive the nail portion into the first portion of bone (paragraph 90); and implanting the second implant device comprises: presenting the threaded portion at the second portion of bone while the second implant device is inserted through the aperture of the looped portion, and applying, at the bulbous portion, a rotational force around the longitudinal second axis (paragraphs 47-50, 54), wherein the nail portion comprises: a tip 318; and a smooth portion 310.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775